Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-25 are pending in this application.

Election/Restrictions
Applicant’s election with traverse of Group I in the reply filed on 03/12/2021 is acknowledged.  Upon further review of the case, applicant’s argument and search results, it is deemed necessary to withdraw the Restriction Requirement between Groups I and II.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:

a.  Claims 1 and 12 and claims dependent thereon are rejected because the term “derivatives” is indefinite.  What is covered and what is not? Note that a derivative is a The examiner recommends that applicants recite the derivatives or delete said term as suggested in the Restriction Requirement.

b.  In independent claim 13, there is no definition for the variables of the compounds of the formula I, formula II, etc. For example, what is the definition of variables R1, R2, R3, R4, etc.?

c.  In claim 17, the phrase “at least one further medicament active compound” is not clear. What is medicament active compound?  What is covered and what is not? Do applicants mean pharmaceutically active compound?  As suggested in the Restriction Requirement, it is recommended that applicants recite specific active compounds or delete said claim.

d.  Claims 19-24 are rejected because the phrase “medicament…for use” is not clear and has two problems.  First, it is unclear what medicament is? Is medicament a pharmaceutical composition? Note that “medicament” is not a standard chemical language. Second, the phrase “for use ....” is indefinite. Literally, it simply states an intention, which is a mental state, not a patentable limitation.  Hence the claim is improperly dependent, as it does not further limit the claim on which it depends. That is how the claim has been examined. Alternatively, this may be intended as a method of use claim, in which case, the claim would be garbled, as it begins as a compound claim, As suggested in the Restriction Requirement, it is recommended that applicants amend claims 19-24 to a method of treatment.  Note that the treatment of the diseases recited in claims 22-24 would be acceptable.  The treatment and prevention of the diseases recited in claims 19-20 would raise enablement issues.

Information Disclosure Statement
5.	Applicant’s Information Disclosure Statement, filed on 11/05/2020 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.
					 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.




/Kahsay Habte/
Primary Examiner, Art Unit 1624



April 1, 2021